Gardner, J.
The defendant at tbe trial offered evidence tending to show that be was not tbe aggressive party, and that, at tbe time of tbe alleged assault, be was acting in self-defence. He offered testimony that he was severely beaten by tbe person alleged to have been assaulted, and that be was laid up and confined to his bed for weeks. This evidence was apparently admitted without objection. Tbe defendant then attempted to show that, during bis confinement, he made complaints of pain and suffering in limbs and body. This was in tbe same line of the testimony already introduced. It was offered for tbe purpose of showing tbe extent and amount of bis injuries. It was competent for tbe purpose for which it was offered, and should have been admitted. Tbe complaints of pain and suffering would not include statements of facts, nor narrations of past occurrences. Tbe inquiry called for exclamations of pain and suffering, and nothing more. Hatch v. Fuller, 131 Mass. 574.
Tbe fact that tbe wife of the defendant was tbe witness by whom tbe exclamations of pain were to be proved, does not exclude her from testifying to these facts. She is not brought *568■within the limitation of the Pub. Sts. c. 169, § 18, cl. 1, as the inquiry did not call upon her to testify to private conversations with her husband.

Exceptions sustained.